Citation Nr: 1008633	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.

(The following issues are the subject of a separate Board 
decision: entitlement to an increased rating for 
onychomycosis, tinea pedis, tinea cruris and tinea corporis; 
entitlement to service connection for right knee disability, 
bilateral heel spurs, bilateral carpal tunnel syndrome, an 
enlarged heart, and obesity; and whether new and material 
evidence has been received to reopen a claim for service 
connection for hypertension.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1965 to 
December 1976.  He also had subsequent service with the Texas 
Army National Guard from April 1981 to April 1990, which 
included periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which it was determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine. 

In a March 2001 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for degenerative disc disease of the 
lumbar spine.  The Veteran appealed the March 2001 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an October 2002 Order, the Court granted a 
joint motion for remand filed by the parties, and vacated the 
March 2001 decision and remanded the claim to the Board.

In May 2003, the Board remanded this case to the RO for 
additional evidentiary development.  In an October 2007 
decision, the Board determined that new and material evidence 
had been submitted, and remanded the reopened claim to the RO 
for further development.
 

FINDING OF FACT

The Veteran's low back disability originated during his 
period of active service.




CONCLUSION OF LAW

Low back disability is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A, VA has certain duties to 
notify and assist the Veteran in his appeal.  Given the 
favorable actions taken hereinbelow, further discussion 
explaining how VA complied with those laws is unnecessary.  
The Board notes in passing that the RO advised the Veteran in 
March 2008 of the information and evidence necessary to 
substantiate the initial rating assigned and the effective 
date for the grant of service connection in the event his 
claim was successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002) 

The service treatment records for the Veteran's initial 
period of active duty from June 1965 to December 1976 show 
that he was treated for pain in the lumbar area of his back 
in December 1969; the records note that he had hurt his back 
five to seven days before, but no explanation was given as to 
the nature of that injury.  In December 1971, he was seen for 
low back strain, and in May 1972, he was seen on several 
occasions for back strain with pain over the L3 vertebra, 
reportedly radiating into the right leg.  A subsequent report 
of medical examination dated in October 1973 noted that he 
was experiencing low back pain secondary to "lifting," and 
the examiner noted a finding of probable muscle strain with 
some radiation in the legs.  Physical examination of the 
spine was normal.  In a report of medical history completed 
in September 1974, the appellant denied any history of 
recurrent back pain, and examination of the spine at that 
time was found to be normal.

The service treatment records for the Veteran's service in 
the Texas Army National Guard from 1981 to 1987 show that he 
was treated in January 1985 for a back injury, which was 
noted to have occurred while on active duty for training in 
June 1984.  Records for June 1987 note that he had fallen 
inside an Army tank while on active duty for training.

VA and private treatment records for 1982 to August 2008 
document complaints since 1982 of low back pain.  X-ray 
studies of the lumbar spine for 1982 showed marked narrowing 
of the L5-S1 space with some sclerosis and tiny osteophytes.  
He was diagnosed as having degenerative disc disease in the 
lumbar spine.  

During a March 1983 VA examination, the Veteran reported 
experiencing back pain since 1977.  Physical examination was 
negative for abnormalities, but the examiner noted that X-ray 
studies documented degenerative changes in the low spine.

On file are the statements of several acquaintances of the 
Veteran received in June and July of 1983.  One acquaintance 
in particular indicated that he had known the Veteran since 
1969, and remembers the Veteran having injured his back in 
1971.  The acquaintances remember the Veteran having had back 
problems since service, including when he was working in 
Iran.

In several statements on file and in testimony at a rating 
board hearing in January 1988, the Veteran indicated that he 
injured his low back multiple times in service, including 
during a rocket attack on his compound which resulted in his 
being thrown to the ground.  He contends that he has been 
treated for back problems since service, and that 
corroborating records for 1977 to 1981 are unavailable 
because from 1977 to 1979 he was treated in Iran (which 
underwent a revolution in 1979), and for 1980 and 1981 was 
treated by a chiropractor whose records were destroyed.  (The 
record contains a copy of the Veteran's passport showing he 
did visit Iran after service during the claimed years, and 
contains a statement by a chiropractor indicating that the 
Veteran's records with him for the period prior to 1982 were 
destroyed.)

In a September 2004 letter, J. Stasikowski, M.D., explained 
that he examined the Veteran and had reviewed certain medical 
records that had been provided to him.  The physician noted 
that the Veteran reported having first injured his back in 
Vietnam when he was in a bunker that came under attack, and 
was "thrown around."  The Veteran described experiencing 
low back and left leg pain since that time.  The physician 
noted a diagnosis of severe lumbar spine disc disease and 
concluded that the disability was related to the injury in 
service.  He explained that his opinion was based on the 
history provided by the Veteran, and the results of his 
examination.

In a letter dated in September 2004, H. Wilson, Jr., M.D., 
indicated that the old degenerative changes in the Veteran's 
spine were compatible with service injury.  In a July 2005 
statement, Dr. Wilson indicated that he had reviewed certain 
medical records provided by the Veteran.  He noted that the 
Veteran had chronic low back pain with degenerative joint 
disease.  He concluded that as there was documentation of 
ongoing low back problems in service, the Veteran qualified 
for service connection.   

The Veteran attended a VA examination in July 2008, which was 
conducted by a physicians assistant.  The Veteran reported 
that his low back symptoms started in January 1968 when he 
injured the back during a rocket attack.  He explained that 
he had noticed low back symptoms since then.  After physical 
examination, the examiner diagnosed the Veteran as having 
lumbar degenerative disc disease.  The examiner concluded 
that it was less likely than not that the low back disorder 
was related to active service or to any period of active duty 
for training.  In explanation, the examiner indicated that 
the Veteran was only treated once in service (in May 1972) 
for lumbar strain, without further low back problems.  He 
concluded that the low back disorder was more likely due to 
degenerative changes from aging and obesity.

The service treatment records document four occasions on 
which the Veteran was treated for low back problems, 
typically diagnosed as strain, and several of which involved 
the radiation of pain.  In addition, given that service 
connection is in effect for posttraumatic stress disorder 
based in part on the rocket attack incident the Veteran 
describes as having thrown him to the ground, the Board 
accepts his account of further injuring his back during that 
incident.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran contends that he continued to experience, and 
seek treatment for low back problems consistently since 
service.  The first post-service evidence of low back 
complaints or findings is dated in 1982, at which time there 
was X-ray evidence of degenerative changes in the lumbar 
spine.  The Board accepts, however, as credible the Veteran's 
explanation that the records of treatment for 1977 to 1979 
are unavailable because the treatment was accomplished in 
Iran, and that the records for 1980 and 1981 were destroyed 
in a flood.  He has submitted passports showing he visited 
Iran during the years at issue, and a statement from his 
chiropractor confirming the destruction of his records for 
the early 1980s by a flood.

The medical opinions supportive of the claim consist of the 
September 2004 letter by Dr. Stasikowski, and September 2004 
and July 2005 statements by Dr. Wilson.  Dr. Stasikowski 
based his opinion on the understanding that the Veteran first 
injured his back during the rocket attack, and that the low 
back and left leg problems had continued since that time.  He 
concluded that the low back disorder was related to the 
injury in service.  Dr. Wilson concluded that the 
degenerative changes in the spine were compatible with 
service injury, and noted that there was documentation of 
ongoing low back problems in service.  The Board finds that 
both opinions are supported by the service records which do 
show multiple episodes of treatment for low back strain with 
radiating pain.  Although the Veteran denied experiencing 
recurrent symptoms when examined in September 1974, the 
service records nevertheless document several back injuries.  
The opinions are also supported by the Veteran's credible 
account of a back injury during a rocket attack, and by his 
credible account of continuity of symptoms and treatment 
since shortly after leaving service.

The one medical opinion against the claim was rendered by a 
physician assistant whose review of the service medical 
records was clearly incomplete, and who neglected to address 
the Veteran's credible account of a low back injury during a 
rocket attack.  The examiner incorrectly stated that the 
service records documented only one episode of treatment for 
low back strain, and appeared to base his opinion on the lack 
of further evidence of low back problems.  He did not address 
the three other episodes low back problems, the injury the 
Veteran described sustaining during the rocket attack, or the 
Veteran's account of his continued low back symptoms since 
shortly after service.

The Board finds that the opinions of Drs. Stasikowski and 
Wilson are better supported by the record than the opinion of 
the July 2008 VA examiner.  Accordingly, by extending the 
benefit of the doubt to the Veteran, service connection for 
low back disability is warranted.  


ORDER

Entitlement to service connection for low back disability is 
granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


